Title: [Diary entry: 26 November 1787]
From: Washington, George
To: 

Monday 26th. Thermometer at 46 in the Morning—49 at Noon And 47 at Night. Wind at No. Et. and great appearances of rain all day. About Noon it began to Mizzle after which the clds. broke & the weather looked less threatning. Colo. Lee & his Lady, & Colo. Harrison going away after breakfast I rid to French’s, Dogue run, and Muddy hole. At the first, 2 plows were at work; the other hands were cleaning Oats. At Dogue run, all hands were engaged in getting out Oats, for which purpose the Plows were stopped. At Muddy hole, 3 plows were at work; the other hands were gathering Corn; Three plows were at Work at the Ferry. Mrs. Jenifer came here.